DETAILED ACTION
This Notice of Allowance is in response to the application filed on 09/20/2021 and the Preliminary Amendment filed on 09/20/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
	Claims 1-21 are canceled.
	Claims 22-41 are added.
	Claims 22-41 are pending.

Allowable Subject Matter
Claims 22-41 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The claimed invention as a whole are to an apparatus, a process and a manufacture, which falls within one or more statutory categories. (Step 1: YES) The ordered combination of the recited limitations is a process that, under its broadest reasonable interpretation, covers transaction fraud detection, which is a commercial interaction under the “Certain Methods of Organizing Human Activity”. (Step 2A prong one: Yes) This judicial exception is integrated into a practical application. In particular, the claims recite additional elements that meaningfully integrate the commercial interaction into practical application that the claims improve upon conventional electronic payment processing technology by integrating the use of user computing device to capture user sleep data for determining transaction validity and that the degree of interaction with the user’s own sleep-tracking computing device is an additional element that establishes a practical application. As such, the claims are considered to be directed to eligible subject matter.
	Based on prior searches, the prior art deemed closest to the claimed invention is Duke et al (US 10303869). Duke discloses an authentication method based on various parameters including sleep pattern. However, Duke fail to disclose the claimed operation of “in response to detecting that the user of the user computing device is asleep, continuously collect the sleep data in real-time while the user is asleep; receive, in real-time from the user computing device via the electronic application, a first set of the sleep data associated with the user, the first set of the sleep data indicating that the user is asleep and including a registered user identifier associated with the user; store the first set of the sleep data in a database”, “continuously monitor, via the electronic application on the user computing device, for a second set of sleep data indicating that the user is no longer asleep;” and “match the consumer identifier to the registered user identifier to determine that the consumer is registered for the sleep tracking service; perform a lookup in the database to determine that the second set of sleep data has not been received for the user such that the user is determined to still be asleep”. No combination of prior art was found to render the claimed invention obvious without improper hindsight. Thus, the claims are considered to Novel and Non-Obvious.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHO KWONG whose telephone number is (571)270-7955. The examiner can normally be reached 9am - 5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHO KWONG/Primary Examiner, Art Unit 3698